Citation Nr: 1437486	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES
 
1. Entitlement to an initial compensable evaluation for service-connected intervertebral disc syndrome (IVDS) of the thoracolumbar spine (also evaluated as lumbosacral strain), or back disability, for the period from November 8, 2008 until December 6, 2012.

2. Entitlement to an increased evaluation for the service-connected back disability in excess of 10 percent for the period beginning December 6, 2012.

3. Entitlement to an increased evaluation in excess of 10 percent for service-connected right side sciatic nerve impairment associated with the service-connected back disability.

4. Entitlement to an initial compensable evaluation for service-connected left shoulder dislocation (left shoulder disability).

5. Entitlement to an initial compensable evaluation for service-connected deviated nasal septum status post multiple nasal fractures (deviated septum) for the period from November 8, 2008 until December 6, 2012.

6. Entitlement to an increased evaluation for the service-connected deviated septum in excess of 10 percent for the period beginning December 6, 2012.

7. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to November 2008.  He is a recipient of the Combat Action Ribbon (Iraq).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in relevant part, granted service connection for a back disability (noncompensable), a left shoulder disability (noncompensable), and deviated septum (noncompensable), all ratings which were effective November 8, 2008.  

Subsequently, by way of a January 2013 rating decision, the RO increased the ratings for the back disability, left shoulder disability, and deviated septum, all to 10 percent effective December 6, 2012, and assigned a separate 10 percent rating for right sciatic nerve impairment associated with IVDS.

By way of a May 2013 rating decision, the RO denied entitlement to a TDIU.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held via videoconference; a transcript of that hearing is of record.  

A review of the Virtual VA paperless claims processing system reveals documents that are duplicates of the evidence contained in the paper file.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The issues pertaining to an increased rating in excess of 10 percent from December 6, 2012 for the back disability, an increased rating for the right side sciatic nerve impairment, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period from November 8, 2008 until December 6, 2012, the Veteran's back disability is manifest by a disability picture approximating no more than painful motion.

2. The Veteran's left shoulder disability, the minor side, is manifest by a disability picture approximating no more than recurrent dislocations of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.

3. For the period from November 8, 2008 until December 6, 2012, the Veteran's deviated nasal septum does not more nearly approximate 50 percent obstruction of the nasal passages of both sides or complete obstruction on one side.

4. From December 6, 2012, the Veteran is in receipt of the maximum schedular evaluation under the VA rating schedule for a deviated nasal septum, which contemplates complete obstruction of nasal passages on one side and at least 50 percent obstruction on both sides.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 10 percent, but no higher, for a back disability for the period from November 8, 2008 until December 6, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5237 (2013).

2. An initial 20 percent evaluation, but no higher, for the service-connected left shoulder disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, DC 5202 (2013).

3. For the period from November 8, 2008 until December 6, 2012, the criteria for a compensable rating for deviated nasal septum have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, DC 6502 (2013).

4. For the period from December 6, 2012, the criteria for an evaluation in excess of 10 percent for deviated nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.97, DC 6502 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status. 

Next, the Board notes that the claims for a higher initial evaluation for a back disability, left shoulder disability, and deviated septum in this case arise from the Veteran's disagreement with ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.  In any event, preadjudication VCAA notice was provided by the RO in December 2008.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran was also afforded multiple VA examinations throughout the course of the appeal, including examinations in January 2009 and December 2012.  Moreover, the Board finds these examinations are adequate for rating purposes.  Where the Veteran has asserted a worsening for a disability, the Board is remanding those issues below.  

In addition, during the August 2013 Board hearing, the VLJ clarified the issues on appeal.  The VLJ asked questions to ascertain the current state of the Veteran's service-connected back, left shoulder, and deviated septum disabilities, and the VLJ identified gaps in the evidentiary record and identified areas where further development may be necessary.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for a higher initial evaluation for the back, shoulder, and deviated septum disabilities are ready to be considered on the merits.

General Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed infra, the deviated septum maintains two distinct time periods displaying symptoms warranting different ratings.  However for the back and left shoulder disabilities, the result is a uniform rating for the period of the appeal because the symptoms for each respective disability have been relatively consistent.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Musculoskeletal Disabilities

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Back Disability

The Veteran was initially assigned a noncompensable rating for his back disability by way of the March 2009 rating decision.  His lumbar strain was rated under DC 5237.  The Board notes that when the Veteran was allowed an increased rating by way of the January 2013 rating decision, the RO assigned a 10 percent rating under DC 5243 (IVDS).  The Veteran argues that his rating for the period prior to December 6, 2012 should be a compensable rating.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height. 

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1). 

Service treatment records show complaints of lower back pain and a diagnosis of lumbar strain.  August 2008 treatment records do not provide degrees for ranges of motion testing, however, there are notations that the Veteran's spine exhibited no tenderness on palpation, no muscle spasms, and normal flexion, extension, and rotation.  The Veteran's posture was normal.

Upon VA examination in January 2009, the Veteran was diagnosed with a lumbosacral strain.  He reported flare-ups every month that last for about one week.  He has had chiropractic care to adjust his back and was partaking in physical therapy.  He stated that every other month his back flares up and he is unable to work for two days.  Upon examination, the Veteran's spine revealed no tenderness or deformity to palpation.  His posterior extension was to 30 degrees, no pain.  Forward flexion was to 90 degrees, no pain.  Lateral flexion right and left was to 30 degrees each way, no pain.  Rotation was to 35 degrees each way, no pain.  Knee jerks and ankle jerks were symmetrical and normal.  Five repetitions of his spine range of motion did not produce fatigue, weakness, lack of endurance or any other symptom.  

A July 2009 VA treatment record reveals that the Veteran did not have muscle spasms in his back.  He denied any tingling or burning sensations down his legs or weakness in his legs.  No loss of control of bowel or bladder functions.  The assessment was lower back pain.  Range of motion testing was not completed at this time.  

The December 2012 VA examiner diagnosed the Veteran with IVDS with right sciatic nerve involvement.  The examiner noted the history of the Veteran's disability having gotten worse as the back went out every 2 weeks and physical activity was limited.  The Veteran reported flare-ups where he would have to lay down because of the pain, unable to sit up or lift heavy objects without severe lower back pain.  Range of motion testing showed forward flexion to 70 degrees and extension to 20 degrees.  There was no painful motion upon flexion, but pain began at 20 degrees for extension.  Left and right lateral flexion was to 30 degrees or greater, no objective evidence of pain.  Right and left lateral rotation ended at 30 or greater, with pain only with the left lateral rotation.  There was no change after three repetitions of testing.  The Veteran was shown to have functional loss and/or functional impairment of the back manifested by less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for the back.  However, there was no guarding or muscle spasms noted and no abnormal gait or spinal contour issues were observed.  Although the Veteran was diagnosed to have IVDS, it was noted by the examiner that the Veteran did not have any incapacitating episodes over the 12 months due to IVDS.  X-ray studies showed that arthritis was no present.  The back impacts the Veteran's ability to work in that he is limited in standing, carrying, lifting, or walking.  The examiner indicated that the IVDS diagnosis is a progression of the Veteran's lumbosacral strain.  

The Veteran has presented lay testimony (from himself and a fellow service member) describing the impact that his painful back disability has on his daily activities and ability to work.  He testified as to the radiating pain that shoots down his leg due to his back disability.  He also testified that he had daily back pain and spasms around 6 or 7 times in the last year.  When this occurs, he has to lie on the couch, take Ibuprofen, use an ice pack, and lay down for a day or two.  

Based on the evidence, from a purely range of motion stand point, the Veteran did not meet the criteria for a compensable rating for his back prior to December 6, 2012.  Even considering potential functional limiters such as weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, there is still no basis for a compensable rating as repetitive motion was not found to increase pain or decrease range of motion at the Veteran's VA examination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Board also notes that the Veteran upon examination in December 2012 exhibited localized tenderness or pain to palpation in his back which was not previously shown on record.  Thus, for the period prior to December 6, 2012, such symptoms were not noted.  

However, VA regulations do provide that, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, the lay and medical evidence consistently show that the Veteran has been in pain due to his low back disability; there is little reason to doubt the Veteran's statements as to the pain and limitations he experienced due to this back.  His statements are consistent with the evidence of record demonstrating complaints of back pain since service and continuous treatment.  He also reported flare-ups which increased his pain.  As such, the Board concludes that the Veteran's back disability should be entitled to at least the minimum compensable rating to compensate for flare-ups and pain, and a 10 percent rating is accordingly assigned for the period prior to December 6, 2012.

However, a rating in excess of 10 percent is not warranted on an orthopedic basis.  A rating in excess of 10 percent may be awarded in several instances.  First, it may be awarded for additional limitation of motion, which is not shown, as discussed above.  It may also be assigned when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, the Veteran testified that he experienced muscle spasms, although no muscle spasm were detected at the Veteran's VA examination.  Regardless, at the VA examination it was noted that the Veteran's gait was normal and no abnormal spinal curvature was noted.  Similarly, no gait or spinal curvature abnormality was shown by the VA treatment records.  As such, even accepting that the Veteran does experience muscle spasms as he reports, such a finding does not support a higher rating than 10 percent.

In this case, the Veteran reported flare-ups and described incapacitating episodes, but there is no suggestion that he has been prescribed bed rest to treat incapacitating episodes of IVDS at any time during the course of his appeal.  The Veteran did not suggest otherwise at his VA examinations, in VA treatment records, or at his hearing before the Board.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine, as the Board has done so above.

A higher rating may also be assigned when there is ankylosis, but again no ankylosis was found at that VA examinations, and no ankylosis is noted in the VA treatment records or alleged by the Veteran.  

The regulations also provide that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  The Board has remanded the issues pertaining to the Veteran's service-connected right side sciatic nerve impairment, which also includes an evaluation of the claimed nerve impairment on the left side.

For all the foregoing reasons, the Board finds that the pertinent evidence of record shows that the Veteran's disability picture more closely approximates a 10 percent disability evaluation for the period prior to December 6, 2012.

Left Shoulder Disability

The Veteran was assigned a noncompensable evaluation for his left shoulder disability, status post dislocation, under 38 C.F.R. § 4.71a, DC 5201 (limitation of motion of the minor arm).  DC 5201 is the diagnostic code applicable to the shoulder joint, and provides that, with regard to the minor joint, limitation of motion of the arm at the shoulder level warrants a 20 percent rating.  Limitation of motion to midway between the side and shoulder level also warrants a 20 percent rating.  Limitation of motion to 25 degrees from the side warrants a 30 percent rating.  The Veteran is right handed (see VA examination December 2012), and his left shoulder is therefore the minor joint.  38 C.F.R. § 4.69.  The noncompensable rating was based on the evidence of record showing that the Veteran's disability picture did not amount to arm motion limited at the shoulder level or even painful motion.  

In assessing limitation of motion under DC 5201, the criteria for a higher rating may be met by considering limitations of motion in either forward flexion or abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Normal forward elevation, or flexion, of the shoulder is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

A June 2006 service treatment record shows that the Veteran had left shoulder pain as he landed on the shoulder during martial arts training; felt as if the shoulder popped out.  He reported having dull left shoulder pain with occasional episodes of sharp pain accompanied by locking up of the shoulder for the past 5 days.

Upon VA examination in January 2009, the Veteran stated that he does not have symptoms related to his left shoulder unless he does push-ups and pull-ups, then he has pain the medial deltoid region.  The Veteran demonstrated full range of motion, forward flexion and abduction from 0 to 180 degrees bilaterally without pain.  Five repetitions of his shoulder range of motion did not produce fatigue, weakness, lack of endurance or any other symptom.  It was noted that dislocations were not recurrent.

Upon VA examination in December 2012, the Veteran was found to have an active condition with respect to his left shoulder disability, status post recurrent dislocations.  The examiner noted that the Veteran had a left rotator cuff syndrome since 2006, which is when the symptoms onset.  The condition was stated to have gotten worse as the Veteran could not swing his arm with force without pain.  He reported flare-ups which impacted the function of the shoulder and/or arm; he could not use his arm during this time.  The Veteran displayed a full range of motion from 0 to 180 degrees for forward flexion and abduction.  The examiner recorded that the Veteran did not have any additional limitation of range of motion in the shoulder and arm following repetitive-use testing.  He was not noted to have any functional loss or impairment.  However, the Veteran was shown to have localized tenderness or pain on palpation of his left shoulder joint.  Muscle strength testing showed that the left shoulder was weaker than the right.  He had a positive Hawkins' Impingement Test and positive Empty Can Test, indicating rotator cuff pathology or tear.  He also had a positive test for external rotation.  With respect to the history of the left shoulder, it was noted that the Veteran had mechanical symptoms such as clicking and catching in the left shoulder.  There was a history of infrequent episodes of left shoulder recurrent dislocation.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was no objective evidence of arthritis and no other significant findings pertinent to the left shoulder.  

The Veteran has presented lay statements and testimony as to his left shoulder disability.  The Veteran testified at his Board hearing that he has pain in his shoulder joint after dislocation of his shoulder, which occurs with just about any swinging motion, and pain resulting from the dislocation occurs for about three to four days.  Depending on his activity, his left shoulder dislocates once per year.  When this occurs, it affects his ability to work and daily activities.  When the shoulder is not dislocated, he stated that he has a full range of motion, but that he guards his shoulders as to avoid the pain from dislocation.

In the present case, the Board finds that after a careful review of the pertinent evidence of record, an initial compensable rating of 20 percent, but no higher, is warranted for the left shoulder disability.  The RO in March 2009 assigned the noncompensable rating under DC 5201.  However, upon consideration of alternate applicable diagnostic codes, the 20 percent rating is warranted under DC 5202 based on competent and credible statements from the Veteran as to his recurrent shoulder dislocations and the medical evidence of record. 

However, on this record, fibrous union of the humerus or the functional equivalent thereof is required for the next higher schedular disability of 40 percent rating (minor arm) under DC 5202.  This has not been demonstrated as the Veteran has not demonstrated such.  The Board also considered an increased rating under DC 5201.  However, the Veteran did not demonstrate limitation of left arm motion nearly approximating 25 degrees from the side or the functional equivalent thereof.  See DC 5201.  On the contrary, the evidence from the VA examinations show full range of motion from 0 to 180 degrees and no additional limitation of movement due to repetitive movements.  The evidence, overall, shows limitation of motion of the left shoulder as above, or higher than, shoulder level (90 degrees), including due to pain and other DeLuca factors, which does not more nearly approximate limitation of motion of the left shoulder to shoulder level.  See 38 C.F.R. § 4.71a, Plate I.  Thus, the next higher schedular disability rating of 30 percent under either DC 5201 or DC 5202 is not warranted.  See 38 C.F.R. § 4.71.  Although the Board notes the Veteran's statements of pain upon movement, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The Veteran's symptomatology has been adequately contemplated by a 20 percent rating under DC 5202.  

The Board also finds that a higher rating is not assignable under any other potentially applicable alternative diagnostic code.  First, the evidence confirms that the Veteran does not have ankylosis, which would warrant consideration under DC 5200.  38 C.F.R. § 4.71a.  Also, under DC 5203, for the major and minor arm, malunion of the clavicle or scapula warrants a 10 percent rating, nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating, with loose movement a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5203.  The evidence shows that the Veteran does not have any clavicle or scapula impairment.  The Veteran also does not have any scars, so a rating for scars would be inapplicable.  

Thus, to reiterate, the Board has carefully considered whether a higher rating in excess of 20 percent for the left shoulder is warranted, but finds that as the Veteran has not demonstrated compensable limitation of motion during the period of the appeal, to include functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, his symptoms do not more nearly approximate the criteria for a higher rating for the left shoulder for the period of the appeal under DC 5201.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202 (1995); see also Mitchell, 25 Vet. App. at 33, 43; Burton, 25 Vet. App. at 5.  Likewise, under DC 5202, the next available higher rating of 40 percent for the minor arm is not warranted as the Veteran's symptomatology does not more nearly approximate fibrous union of the humerus.  

For all the foregoing reasons, the Board finds that the pertinent evidence of record shows that the Veteran's disability picture of his left shoulder more closely approximates a 20 percent disability evaluation for the entire period of appeal under DC 5202.

Deviated Septum

There are two stages encompassed in the appeal with respect to the deviated septum.  The Veteran is currently in receipt of a 10 percent rating under DC 6502 for deviated nasal septum from December 6, 2012, and he has a noncompensable rating prior to that time.  He alleges that such disability is more severe than the currently assigned ratings.  

Under 38 C.F.R. § 4.97, DC 6502, a 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this diagnostic code.

For the period prior to December 6, 2012, the Veteran's symptomatology has not more nearly approximated that of a 10 percent rating under DC 6502.  

Service treatment records from September 2008 indicate a history of a deviated septum with bilateral nasal obstruction; the degree of obstruction was not noted.

At the January 2009 VA examination, the Veteran's deviated septum was examined, among other disabilities, and the Veteran was noted to have no problems with obstruction, epistaxis, infection, sinus problems, or any other respiratory condition.  The physical examination revealed a convex mild deviation of the nasal septum to the right.  There was a 20 percent obstruction of the right nostril and no obstruction of the left nostril.  Thus, with only a 20 percent obstruction on one side, the Veteran's symptomatology does not more nearly approximate a 50 percent obstruction on both sides or a complete obstruction of nasal passages on one side.  Thus, the noncompensable rating for the period prior to December 6, 2012 was properly assigned.

For the period from December 6, 2012, the Board observes that the Veteran has clearly met the schedular requirements for assignment of the maximum 10 percent evaluation under DC 6502.  Specifically, at the December 2012 VA examination, the Veteran was found to have a deviated septum due to trauma with at least 50 percent obstruction of the nasal passage on both sides and complete obstruction on one side.  Upon examination, he did not have sinusitis, rhinitis, larynx and/or pharynx conditions, tumors and/or neoplasms related to any diagnoses, or any scars.  
Based on the foregoing evidence, the Veteran has been assigned a rating of 10 percent under Diagnostic Code 6502, which is the maximum schedular evaluation available for deviated septum under VA's rating schedule for the period from December 6, 2012.  

The evidence of record relevant to this issue does not support the assignment of a DC other than 6502 as the Veteran has not demonstrated other compensable respiratory symptoms, or other pathology associated with the underlying deviated nasal septum.

In reaching its conclusions set out above, the Board has considered the Veteran's contentions with respect to the nature of his service-connected deviated nasal septum and acknowledges that his lay testimony is competent to describe certain symptoms associated with such disability, such as blocked nasal passages.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected deviated nasal septum.  

In sum, a schedular compensable rating prior to December 6, 2012 and a rating in excess of 10 percent thereafter for service-connected deviated septum are not warranted.  

Extraschedular Consideration

The Board also considered whether the Veteran's back and left shoulder disabilities and deviated septum warranted referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

In this case, the evidence does not show that the Veteran's disabilities present an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  Concerning the back disability, the Veteran has complained of painful motion and back spasms.  Such symptoms are contemplated by the General Rating Formula for Diseases and Injuries of the Spine in conjunction with 38 C.F.R. §§ 4.40, 4.55, and 4.59.  The applicable diagnostic codes expressly consider limitation of motion and painful motion, muscle spasms, and localized tenderness.  In other words, they adequately contemplate all of the Veteran's symptoms.  Similarly, concerning the left shoulder disability, the Veteran's complaints of recurrent dislocation and pain, locking, popping, catching and clicking in the shoulder, guarding, and limitation of motion after flare-ups are all considered in the criteria for the currently assigned 20 percent rating under DC 5202 which contemplates impaired function and weakness in the left shoulder as it pertains to infrequent episodes of dislocation and guarding.  With respect to the deviated nasal septum, the applicable diagnostic code fully contemplates the Veteran's symptoms of obstruction of nasal passages.  He had no other active sinus or respiratory symptomatology.  For the period from December 6, 2012, the Veteran is in receipt of the maximum schedular evaluation of 10 percent under DC 6502.  The rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence for the other pertinent disabilities.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to the left shoulder disability, the back disability, right side sciatic nerve impairment, and a deviated nasal septum, the Veteran is in receipt of service connection for tinnitus.  However, even if the Board considers the impact of the service-connected tinnitus (not on appeal at the present time), the Veteran and evidence of record has not suggested a combined effect or collective impact that results in an exceptional circumstance that renders the schedular ratings to be inadequate.  

In sum, as the rating criteria adequately contemplate the Veteran's symptoms of his back disability, shoulder disability, and deviated septum, to include the collective impact of his service-connected disabilities, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.  Consequently, the second and third steps of the analysis need not be addressed at this time.  See Thun, 22 Vet. App. 1111.  The Board finds that the symptoms associated with the Veteran's deviated nasal septum disability, left shoulder disability, and back disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disabilities.  Id. at 115-16.


ORDER

A 10 percent evaluation for service-connected IVDS, or back disability, for the period from November 8, 2008 until December 6, 2012 is granted.

A 20 percent evaluation for service-connected left shoulder dislocation, or left shoulder disability, is granted.

A compensable evaluation for service-connected deviated nasal septum for the period from November 8, 2008 until December 6, 2012 is denied.

An evaluation in excess of 10 percent for service-connected deviated nasal septum for the period from December 6, 2012 is denied.


REMAND

The remaining issues on appeal must be remanded for further development prior to final adjudication.   The Veteran has asserted that his back disability has worsened since it had last been evaluated in December 2012 (with additional neurological symptomatology in his lower extremities associated with the disability).  As such, the Board finds that a new VA orthopedic and neurologic examination is necessary in order to determine the current severity of his back disability and any associated neurologic disabilities, to include the current nature and severity of his service-connected right side sciatic nerve impairment (associated with back disability).  The Board notes that the Veteran testified that he also feels numbness and tingling down his left leg in addition to the right leg.  See August 2013 Bd. Hrg. Tr. at 12.

The Board further notes that a decision on the claim for an increased evaluation could change the outcome of the Veteran's claim for TDIU.  As such, the claims of increased ratings and TDIU are inextricably intertwined.  For this reason, the issues of entitlement to an increased evaluation for the service-connected back disability and service-connected right side sciatic nerve impairment must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Prior to any substantive development, the RO must take proper steps to obtain any relevant outstanding records.

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected back and associated nerve disability.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should be made for any outstanding, recent VA medical records. 

2. Schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current severity of back disability and any associated neurologic disabilities, to include the right side sciatic nerve impairment.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

The VA examiner is directed to conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted. The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must equate all functional losses, including those due to flare-ups to additional loss of motion (beyond what is shown clinically).

The examiner is also directed to specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine;

(b) Whether the Veteran experiences incapacitating episodes requiring physician-prescribed bed rest.  The frequency and duration of such episodes should be noted;

(c) The examiner must also identify any associated neurological abnormalities for both right and left lower extremities associated with the service-connected back disability, to include any associated bladder or bowel impairment, and particularly the presence of any left side sciatic nerve impairment or other neurological condition.  The severity of each neurological symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves or nerves seemingly affected;

(d) The examiner should also state whether the Veteran's back disability and any associated neurological disabilities preclude him from obtaining and maintaining substantially gainful employment.;

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4. When the development requested has been completed, the increased evaluation and TDIU claims should be reviewed by the RO on the basis of all additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


